Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This final Office action is in response to applicant’s communication received on June 16, 2022, wherein claims 1-4 are currently pending.  



Response to Arguments
Applicant's remarks filed 06/16/2022 have been fully considered but they are not persuasive.

35 USC §112:
	Applicant’s table in the remarks comparing the limitations rejected under 112 new matter rejection fails to show that the newly added limitations (Applicant’s amended claims filed 01/18/2022) were disclosed in the initial disclosure.  
For example: 
Applicant states that newly added claim 1 limitation (a) “stores skills data associated with the technician's skills and the technician's competency levels for each of the technician's skills, and also stores job data related to requirements for performing a job…” is in the original disclosure in the specification paras. 0016-0029, 0030-0031, and 0049.  However, when reading those paragraphs there is no mention of “competency levels” and no exact/specific mention of “job data related to requirements for performing a job.”   Applicant discussion further shows that what the Applicant is interpreting (requiring further explanation that itself is not in the limitations nor in the original disclosure) is not in the original disclosure and some of the newly added limitations are possibly much broader (and some terms, phrases possibly a little narrower) than what was presented in the original disclosure and this newer scope was not in the original disclosure – and hence it is new matter. The scope of these newly added limitations are not the same as the scope (and meaning) presented in the original disclosure and hence the newly added limitations are new matter.  
Applicant states a single paragraph 0049 from the specification as encompassing claim 1 limitations (b) “skills data associated with the technician from the job skills knowledge database,” (c) “retrieve job data, for a scheduled job, which includes one or more required skills and associated competency levels needed to complete the scheduled job,”  d) “determine a relationship between the technician's competency levels for each of the technician's skills and those required for the scheduled job, wherein the scheduled job requires completion of a plurality of tasks beyond the technician's competency levels for each of the technician's skills,” d) “determine a relationship between the technician's competency levels for each of the technician's skills and those required for the scheduled job, wherein the scheduled job requires completion of a plurality of tasks beyond the technician's competency levels for each of the technician's skills,” (e) “generate…training data that is stored in the job skills knowledge database, wherein the training data includes presentation information designed to improve  the-2- 7185480.1Applicant: Society of Cable Telecommunications Engineers, IncApplication No.: 16/283,749technician's competency levels for each of the technician's skills,” (f) “send the generated information training data to the computing device about the job, wherein the to be presented as presentation information is presented on the computing device via an aspect of the interface to facilitate the successful completion the scheduled job,” and (g) “a technician computing device including a processor, memory, and an interface.”  Nothing in paragraph 0049 shows specifically and in the same scope the limitations (b)-(g).  Applicant discussion further shows that what the Applicant is interpreting (requiring further explanation that itself is not in the limitations nor in the original disclosure) is not in the original disclosure and some of the newly added limitations are possibly much broader (and some terms, phrases possibly a little narrower) than what was presented in the original disclosure and this newer scope was not in the original disclosure – and hence it is new matter. The scope of these newly added limitations are not the same as the scope (and meaning) presented in the original disclosure and hence the newly added limitations are new matter.  
Applicant states that newly added claim 2 limitation “updated with job performance data in order to generate additional feedback data…additional training data is for a later job after the scheduled job” is in paragraph 0047 of the specification (original disclosure).  However, 0047 does not have any language/phrase/etc., regarding “job performance data in order to generate additional feedback data…additional training data is for a later job after the scheduled job.”  The cited language of paragraph does not specifically show “job performance data in order to generate additional feedback data…additional training data is for a later job after the scheduled job” in the same scope as what Applicant believes. Applicant discussion further shows that what the Applicant is interpreting (requiring further explanation that itself is not in the limitations nor in the original disclosure) is not in the original disclosure and some of the newly added limitations are possibly much broader (and some terms, phrases possibly a little narrower) than what was presented in the original disclosure and this newer scope was not in the original disclosure – and hence it is new matter. The scope of these newly added limitations are not the same as the scope (and meaning) presented in the original disclosure and hence the newly added limitations are new matter.  
 	Looking at Applicant’s table (in Applicant’s Remarks), it seems all the Applicant has done is state the limitation language and cite paragraphs (with verbatim language from those paragraphs) to try to show that the original disclosure contains the language of the newly added limitations.  However, the language of the limitations is not in the paragraphs the Applicant points to.   A person has to try to figure out and decipher whether the limitation was originally disclosed in the original disclosure. And on further inspection that is not the case for a lot of the limitations.  The wording of the limitations are of different scope than the original disclosure.  If the Applicant wanted the newly added limitations’ language (terms, phrases, sentences, etc.,) and scope to be in the original disclosure, then that is the scope and language the Applicant should’ve had put in the original disclosure on the filing date.  New interpretations of a completely differently written (in new words and phrases) do not show the same scope.  Alternatively, the Applicant could’ve specifically used the same language, terms, phrases, etc., as in originally presented in the original disclosure to write the newly added limitations but has not done so.  And even in the current filing has not done so.  This is because most of the newly added limitations are broader in scope than the original specification/disclosure justifies the limitation to be.  These newly added limitations are not of the same scope and do not use the scope, language, terms, phrases, etc., as presented in the original disclosure.  Applicant in the Remarks does not even discuss how the scope of the newly added limitation is the same as the differently presented paragraphs. Applicant just leaves the deciphering to the Examiner. Again it unclear why the Applicant could not have used the same language, terms, phrases, etc., as presented in the original disclosure for the newly added limitations – and it is unclear why Applicant believes using completely new phrasing (including new terms, etc.,) does not change the scope (when it does and the new scope not in the original disclosure).
	The §112(a) new matter rejection remains on the newly added limitations (Applicant’s amended claims filed 01/18/2022) discussed above and rejection below.


35 USC §101:
	Examiner respectfully disagrees with Applicant’s remarks/arguments regarding the §101 rejection presented in the previous rejection.
	The claims are towards managing a workforce by training technicians.  In claim 1 the data is gathered (about job skills) regarding training skills and proficiencies of the human technician.  Information about the job is created/generated/determined after analyzing data that was retrieved/gathered.  The claims also look at upcoming projects and determine competency level of human technicians to determine training that needs to be given to the technician. The claims then state providing this training to the technician. The entire core concept of the claims are abstract idea of figuring of technician training based competencies. The claim(s) recite(s) accessing/obtaining information, data/information analysis to determine more data (some steps are mathematical analysis), and providing/displaying this determined data/information.  The claimed invention further uses mathematical steps to analyze and determine further data/information.  These claims are directed towards gathering/collecting data/information, using the information/data for analysis, and manipulating/refining/etc., the information/data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).  The concept presented in claims is organizing human activities (technician training by analyzing known type of abstract data (about skills, proficiencies, job type, etc.,)) and a fundamental economic practice in most industries No actual improvement to technology or technical environment is shown. The computers, computing components, etc., (and any technology mentioned) are just stated as post-solution/extra-solution activities (in an “apply it” fashion).  The core concepts of the claims still are geared to obtaining data/information, manipulating and analyzing information, organizing the data/information, accessing organized data/information, data analysis and manipulation to determine more data (which includes using mathematical concepts to compare values and make determinations – e.g. analytics, determine levels, completion), and providing/displaying this determined data to make further determination to organize human activities (technician training).  Applicant’s claimed concept is to improve human technicians’ competency (and other organizing human activities) by obtaining and identifying abstract information/data, data analysis and data manipulation using metal process and mathematical concepts to determine more data, and providing/displaying this determined data (for further decision making). The claims are geared towards fundamental economic principles/practices and commercial interactions and hence organizing human activities. 
The idea presented in the claims is an abstract concept the abstraction further similar to Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306, 115 U.S.P.Q.2d 1681 (Fed. Cir. 2015), TLI Communications LLC v. AV Automotive LLC, (Fed Cir. May 17, 2016), OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 115 U.S.P.Q.2d 1090 (Fed. Cir. 2015), Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), and Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014) all of whose claims were held ineligible.  The claimed invention also represents using mathematical algorithms/relationships to aggregate/generate data from combining datasets (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019).  As stated before, if a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both organizing human activities grouping and mathematical concepts grouping, the claims recite an abstract idea.
Additionally, the claims as a whole does not integrate the recited judicial exception into a practical application. It should be noted that a “claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Memorandum (2019 Subject Matter Guidance), Section 111(A)(2).  The U.S. Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption.” Alice, 573 U.S. at 216. However, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing preemption as the sole test for patent eligibility. As the courts have explained, “[t]he Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability,” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 573 U.S. at 216). Further, Appellant’s claims are different from those claims that the Courts have found to be patent eligible by virtue of reciting technological improvements to a computer system. See, e.g., DDR Holdings, 773 F.3d at 1249, 1257 (holding that claims reciting computer processor for serving “composite web page” were patent eligible because “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks”); Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259 (Fed. Cir. 2017) (holding that claims directed to “an improved computer memory system” having many benefits were patent eligible).  In McRO1, the Federal Circuit concluded that the claim, when considered as a whole, was directed to a “technological improvement over the existing, manual 3-D animation techniques” through the “use [of] limited rules . . . specifically designed to achieve an improved technological result in conventional industry practice.” McRO, 837 F.3d at 1316 (McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1303 (Fed. Cir. 2016)).  Specifically, the Federal Circuit found that the claimed rules allowed computers to produce accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators; and the rules were limiting because they defined morph weight sets as a function of phoneme sub-sequences. McRO, 837 F.3d at 1313.  The present situation is not like the one in McRO where computers had been unable to make certain subjective determinations, e.g., regarding morph weight and phoneme timings, which could only be made prior to the claimed invention by human animators. The Background section of one of the patents at issue in McRO, Rosenfeld (US Patent 6,307,576 B1; issued Oct. 23, 2001), includes a description of the admitted prior art method and the shortcomings associated with that prior method. See McRO, 837 F.3d at 1303-06. There is no comparable discussion in Appellant’s Specification or elsewhere of record.  Further, as the Federal Circuit has explained, a “claim for a new abstract idea is still an abstract idea.” Synopsis, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Even assuming the technique claimed was “[groundbreaking, innovative, or even brilliant,” that would not be enough for the claimed abstract idea to be patent eligible. See Ass ’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013).
The claims further utilize generic/general-purpose “databases,” “systems,” “networks,” “computers,” “processors,” “servers,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., and other generic computing components (as shown in the claims, specification, and drawings) without any improvement to the functioning of the devices themselves. See also Enflsh, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[W]e find it relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea ... the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”). The claims do not recite an additional element or elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. See Alice, 573 U.S. at 222 (“In holding that the process was patent ineligible, we rejected the argument that ‘implement[ing] a principle in some specific fashion’ will ‘automatically fal[l] within the patentable subject matter of § 101.”’ (Alterations in original) (quoting Parker v. Flook, 437 U.S. 584, 593 (1978))).  To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a verification structure in computer memory were directed to a non-abstract improvement in computer functionality because they improved computer security. 908 F.3d 1343, 1347–49 (Fed. Cir. 2018). The CAFC determined the claims addressed the “vulnerability of license authorization software to hacking” and were thus “directed to a solution to a computer-functionality problem.” Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided greater computer security and were thus directed to a patent eligible improvement in computer functionality. 879 F.3d 1299, 1304–06 (Fed. Cir. 2018). In Data Engine Techs. LLC v. Google LLC, the CAFC held patent eligible claims reciting “a specific method for navigating through three-dimensional electronic spreadsheets” because the claimed invention “improv[ed] computers’ functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets.” 906 F.3d 999, 1007–08 (Fed. Cir. 2018); see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic devices that improved the efficiency of the electronic device, particularly those with small screens”). And in SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating reports of that suspicious activity, and integrating those reports using hierarchical monitors.” 930 F.3d 1295, 1303 (Fed. Cir. 2019). The CAFC concluded that the “focus of the claims was on the specific asserted improvement in computer capabilities,” namely “providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.” Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer functionality because they simply used cellular telephones “as tools in the aid of a process focused on an abstract idea.” Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Likewise, in Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a system for providing web pages tailored to an individual user were directed to an abstract idea. 792 F.3d 1363, 1369–70 (Fed. Cir. 2015). The CAFC held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible as an improvement to computer functionality. Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). The CAFC determined the claims were focused not on a physical-realm improvement to computers as tools but rather an improvement in wholly abstract ideas. Id. at 1168.   The CAFC has also held that improving a user’s experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, the CAFC held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).  “[S}oftware can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014).  Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities…or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, Applicant’s claims are not directed to a practical application and are not patent eligible.  Also see the rejection below. Accordingly, the claims do not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2) (Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application). 
Furthermore, under step 2B, the recitations of the core inventive steps amount to little more than reciting that the computer system applies the abstract idea. These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application ((for example, see Applicant’s specification at, for example, figs., 1-2 [generic computing device(s) and generic data warehouse(s)] and ¶¶ 0015 [general purpose computer/databases and general-purpose/generic computing components/devices – notes that labeling/naming the devices and components do not cause specificity and names themselves are not patentable subject matter]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP.  As stated in the most recent guidelines provided by the office, “Simply appending well-understood routines and conventional activities previously known to the industry, specifies a high level of generality…”  (2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). The elements in combination (or alone) do not provide any material drawn to something significantly more than the claimed method of organizing these known activities. The claims require no more than a generic computer to perform generic computer functions. Applicant's claimed steps represent activities that could be performed without a machine/computer/etc., but are simply performed on a general-purpose/generic computers or computing components instead (the computers and computing components are used in an “apply it” fashion).  Applicant is directed to the following references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.  The focus of the claims is on obtaining data/information, manipulating and analyzing information, organizing the data/information, accessing organized data/information, data analysis and manipulation to determine more data (which includes using mathematical concepts to compare values and make determinations – e.g. analytics, determine levels, completion), and providing/displaying this determined data to make further determination to organize human activities (technician training) (Applicant’s claimed concept is to improve human technicians’ competency (and other organizing human activities) by obtaining and identifying abstract information/data, data analysis and data manipulation using metal process and mathematical concepts to determine more data, and providing/displaying this determined data (for further decision making); where the claims are geared towards fundamental economic principles/practices and commercial interactions and hence organizing human activities). Information as such is intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance the claimed processes (as discussed above) purport to make are not any particular assuredly inventive technology for performing those functions.  They are therefore directed to an abstract idea. Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It should be noted the limitations of the current claims are performed by the generically recited computers and computing components.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine. Applicant is directed to the following references: (1) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.
The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The core limitations require no more than a generic/general-purpose computers and/or generic/general-purpose computing components to perform generic computer functions. see Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: Subject Matter Eligibility, page 7” for a listing of computer functions found by the courts to be well-understood, routine and conventional and the 2019 Subject Matter Guidance Federal Register, Vol. 84, Vol. 4, January 07, 2019). It should be noted the limitations of the current claims are performed by the generically recited computers and computing components.  Limiting the claims to the particular environment of improving technician competency (and training technicians) using generic/general-purpose computers and/or generic/general-purpose computing components is, without more, insufficient to transform the claims into patent-eligible applications of the abstract idea at their core. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Applicant’s claims (and claimed concept(s)) do nothing significant to differentiate a process from ordinary manual processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  Simply requiring the selection and manipulation (analysis, etc.,) of information—to provide a “humanly comprehensible” amount of information useful for users, by itself does not transform the otherwise-abstract processes of information collection and analysis. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. The claims at issue here do not require an arguably inventive device or technique for displaying information, unlike the claims at issue in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user”).  The claims do not include any requirement for performing the claimed functions by use of anything but entirely conventional, generic technology. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field.  For reason presented above, the Applicant’s claims do not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). 
The above discussion includes both independent and dependent claims. The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea (dependent claims remain rejected for the reason presented above and also the reasons in the rejection below).  


35 USC §103:
	Applicant first argues that Levin does not disclose that data is related to retrieved skills data associated with a technician as it related to a specific job.  Here Applicant does not point to any specific limitation but just generally states an allegation (note that allegation is based on new matter limitations rejected under 112).  Examiner respectfully disagrees with Applicant’s general allegation.  Levin on para. 0041 states “defining competencies, objective means for defining objectives, role means for defining the competencies based on roles, and assessment means for assessing performance based on the competencies.” Here it is clear that the skills data is as it is related to a specific job. Levin’s para. 0043 further states “on-line performance assessment and appraisal, the system comprising competency means for defining competencies, objective means for defining objectives, role means for defining the competencies based on roles, assessment means for assessing performance based on the competencies, the objectives, and the roles, and development means for defining development and training recommendations based on the competencies, the objectives, and the roles on-line, in a web-based environment.” Here the training is recommended after assessment of the competencies, the role being performed, and the performance evaluation – which is what Applicant’s concept encompasses (of generating training) (also see Levin paras. 0044-0050).  Additionally, Levin on paras. 0132-0137 shows worker/employee/(technician on para. 0120) interacting to perform job functions and on para. 0153 Levin states that employees report on progress on objectives (their specific jobs) using interface on the computing device.  On para 0119-0120 Levin states “[c]ompetency means further comprises competencies of a user…[c]ompetency means may further comprise a database of various behavior traits and skills expected of employees…[o]bjective means further comprises objectives (specific job) of a user…objectives can be assigned to a given employee by a manager, system administrator, or by addition by the employee…[a]ssessment means 30 further comprises a performance assessment based on the defined competencies and the defined objectives…defining the competencies based on an individual's role or position within the organization.”  It is clear just from these paragraphs of Levin that Levin indeed shows that data is related to retrieved skills data associated with a technician as it related to a specific job.
	
Applicant next discusses the reference Gupta but does not specifically point to any limitation. It is generally unclear what particular limitation Applicant is trying to discuss/argue. In regards to providing training as it relates to a job, primary reference Levin was used to reject such limitations in the first place. And as discussed by the Examiner above and in the rejection below primary reference Levin indeed does discloses training as it relates to a job (see discussion above and rejection below; and also see ¶¶ 0003, 0020-0024 [ develop the employee as needed and separation of the performance review and assessment process from the necessary development training process…recommended training… interactively assessing and appraising the performance of individuals in real time and overtime within an organization, monitoring their progress, and creating interactive reviews and reports, as well as recommending training], 0036-0037 [assessing need for training], 0050 [tracking a training plan for an employee in an online performance management system comprising the steps of: recommending training and development activities based on assessments and/or roles]). 
Applicant’s discussion of Gupta leads to the limitation “automatically generate, based on the analytics engine analysis, training data that is stored in the job skills knowledge database, wherein the training data includes presentation information designed to improve the technician's competency levels for each of the technician's skills in order to successfully complete the plurality of tasks that are required to complete the scheduled job” on page 18 of Applicant’s Remarks and it seems Applicant alleges that Gupta does not discloses “automatically generate, based on the analytics engine analysis, training data that is stored in the job skills knowledge database, wherein the training data includes presentation information designed to improve the technician's competency levels for each of the technician's skills in order to successfully complete the plurality of tasks that are required to complete the scheduled job.” Examiner respectfully disagrees.
It is first noted that Applicant takes issue with the word “gaps” as used in Gupta.  On page 17 of Applicant’s Remarks, Applicant states, mistakenly, that the “gaps” in Gupta are “gaps in resources.” This is not true as even Applicant cites to Gupta’s paragraph 0020 which states (even as Applicants themselves cited) “understanding existing gaps…ensure completion of upcoming projects (scheduled job)…multiple-level model for each proficiency…forecast/predict…gaps in proficiencies of workers.” Here it is clear the word “gaps” in “gaps in proficiencies of workers” means gaps (deficiencies/etc.,) in proficiencies (skillsets/abilities/etc.,) of workers (and the “gaps” as discussed in Gupta (and cited by examiner in the rejection) is not of resources – as Applicant mistakenly states even after citing Gupta’s explicit language stating “gaps in proficiencies of workers”). On para. 0005 Gupta states “employee competence or values…generated…proficiencies most valuable to the enterprise may be determined using a catalog of proficiencies to cluster the proficiencies into proficiency clusters for each job or job category…values of the proficiencies in each cluster may be scored and/or weighted to generate values for proficiencies that are associated with specific jobs or job categories…employees… analyzed using the proficiency clusters and scores to generate a score for the employee or candidate…scores for employees may be used to identify gaps that may be remedied with…retraining (to improve or bring to level proficiency/competency)…[r]ecommendations…remedy deficiencies.” On para. 0027 Gupta states “predict proficiency gaps…[m]odelling subsystem may generate, using data from data sources 105, multi-level models for each proficiency…proficiencies (i.e., skills)…proficiencies may be identified by analyzing the enterprise data regarding upcoming projects, goals…proficiencies needed to meet the goals and complete the projects…proficiency (skill – as shown above) gap computations may be used to derive instantaneous gaps (what is needed versus what is available)…[e]xecution of the model may provide the proficiencies needed to meet the goals…[f]urther the proficiencies needed over time and the proficiency availability of the proficiency over time as a function of current known availability…provided…[t]he current known availability may be weighted by competence based on performance reviews of employees having the proficiency…[t]he current known availability may further be augmented by…retraining” (see also paras. 0037-0038).  Therefore it is clear that Gupta indeed discloses that “gaps” are gaps (deficiencies/etc.,) in proficiencies (skillsets/abilities/etc.,) of workers/employees/technicians/etc., and Gupta indeed discloses Applicant’s broad limitation “automatically generate, based on the analytics engine analysis, training data that is stored in the job skills knowledge database, wherein the training data includes presentation information designed to improve the technician's competency levels for each of the technician's skills in order to successfully complete the plurality of tasks that are required to complete the scheduled job.”






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 states: (a) “stores skills data associated with the technician's skills and the technician's competency levels for each of the technician's skills, and also stores job data related to requirements for performing a job…,” (b) “skills data associated with the technician from the job skills knowledge database,” (c) “retrieve job data, for a scheduled job, which includes one or more required skills and associated competency levels needed to complete the scheduled job,”  (d) “determine a relationship between the technician's competency levels for each of the technician's skills and those required for the scheduled job, wherein the scheduled job requires completion of a plurality of tasks beyond the technician's competency levels for each of the technician's skills,” (e) “generate…training data that is stored in the job skills knowledge database, wherein the training data includes presentation information designed to improve  the-2- 7185480.1Applicant: Society of Cable Telecommunications Engineers, IncApplication No.: 16/283,749technician's competency levels for each of the technician's skills,” (f) “send the generated information training data to the computing device about the job, wherein the to be presented as presentation information is presented on the computing device via an aspect of the interface to facilitate the successful completion the scheduled job,” and (g) “a technician computing device including a processor, memory, and an interface.”  However, neither the specification nor the previous set of claims discloses the limitation (a) –(g) stated above. Therefore, the limitation (a)-(g) constitutes new subject matter not disclosed in the specification or the claims when the application was filed and amendments cannot include new matter. 35 USC §132; MPEP §§ 706.03(o), 608.04, 706.03(c) 702, 702.02.  Also, in amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH  & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Also See MPEP  § 2163.06 - §   2163.07(b).

	Claim 2 states “updated with job performance data in order to generate additional feedback data…additional training data is for a later job after the scheduled job.” However, neither the specification nor the previous set of claims discloses the limitation “updated with job performance data in order to generate additional feedback data…additional training data is for a later job after the scheduled job” stated here. Therefore, the limitation “updated with job performance data in order to generate additional feedback data…additional training data is for a later job after the scheduled job” constitutes new subject matter not disclosed in the specification or the claims when the application was filed and amendments cannot include new matter. 35 USC §132; MPEP §§ 706.03(o), 608.04, 706.03(c) 702, 702.02.  Also, in amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH  & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Also See MPEP  § 2163.06 - §   2163.07(b).

	Claims 3 and 4 are rejected due to their dependency on the rejected claim 1 above and are hence rejected for the same rational and reasoning presented above for claim 1.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more.  The amended claims do not overcome the §101 rejection.  The claims are geared towards managing a workforce by training technicians.  In claim 1 the data is gathered (about job skills) regarding training skills and proficiencies of the human technician.  Information about the job is created/generated/determined after analyzing data that was retrieved/gathered.  The claims also look at upcoming projects and determine competency level of human technicians to determine training that needs to be given to the technician. The claims then state providing this training to the technician. The entire core concept of the claims are abstract idea of figuring of technician training based competencies. The claim(s) recite(s) accessing/obtaining information, data/information analysis to determine more data (some steps are mathematical analysis), and providing/displaying this determined data/information.  The claimed invention further uses mathematical steps to analyze and determine further data/information.  These claims are directed towards gathering/collecting data/information, using the information/data for analysis, and manipulating/refining/etc., the information/data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).  The concept presented in claims is organizing human activities (technician training by analyzing known type of abstract data (about skills, proficiencies, job type, etc.,)) and a fundamental economic practice in most industries.  Also, note that most amended limitations are introduced new matter rejected under §112 above.
The limitations of stor[ing] skills data associated with the technician's skills and the technician's competency levels for each of the technician's skills, and also stores job data related to requirements for performing a job; and an intelligent application communicatively connected to the computing device and the job skills knowledge database, the intelligent application configured to, via the processor, the memory, and the interface: retrieve skills data associated with the technician from the job skills knowledge database, retrieve job data, for a scheduled job, which includes one or more required skills and associated competency levels needed to complete the scheduled job; analyze, utilizing an analytics engine, the retrieved skills data and job data to determine a relationship between the technician's competency levels for each of the technician's skills and those required for the scheduled job, wherein the scheduled job requires completion of a plurality of tasks beyond the technician's competency levels for each of the technician's skills; automatically generate, based on the analytics engine analysis, training data that is stored in the job skills knowledge database, wherein the training data includes presentation information designed to improve the-2-7185480.1Applicant: Society of Cable Telecommunications Engineers, Inc Application No.: 16/283,749technician's competency levels for each of the technician's skills in order to successfully complete the plurality of tasks that are required to complete the scheduled job; and send the training data to the computing device to be presented as presentation information on the computing device via an aspect of the interface to facilitate the successful completion the scheduled job, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “system,” “processor/processing,” “network,” “engine (software),” “database,” “memory,” “computer,” “graphical user interface (GUI)” “storage medium”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claims are clearly organizing human activities (technician training/education and directions) through mental process (competencies/proficiency determinations and what training is required) and mathematical algorithms (determining levels and the analysis done by the “engine” which would include some mathematical concept usage).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). If the claims describe concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, then the claim(s) fall within the “mental processes” category.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under the organizing human activities grouping, mental processes, and mathematical concepts grouping, the claims recite an abstract idea (the idea being to determine what training to provide human technicians to improve their skills).
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“system,” “processor/processing,” “network,” “database,” “computer,” “graphical user interface (GUI)” “storage medium”, etc.,) which are recited at a high level of generality, i.e., as generic server/network, processors, and graphical displays (GUIs) performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “system,” “processors,” “network,” “database,” “computer,” “graphical user interface (GUI)” “storage medium”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, figs., 1-2 [generic computing device(s) and generic data warehouse(s)] and ¶¶ 0015 [general purpose computer/databases and general-purpose/generic computing components/devices – notes that labeling/naming the devices and components do not cause specificity and names themselves are not patentable subject matter]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Id. at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  Claim 2 is directed to updating data/information where the information itself is non-technical and abstract as per the claimed invention. The steps shown in claim 2 could be performed without any machine and by a human being.  Again the use of a database (generic and general-purpose components/computers/etc.,) is just post-solution/extra-solution activities.  Claim 3 is directed to aggregating performance measures (mathematical concept – also abstract idea).  The also shows no particular way the aggregating is done except just using information (the information itself is non-technical descriptive material and abstract information). If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  Claim 4 is clearly directed to organizing human activities by checking and comparing abstract gathered information to what the technician is deficient in (as per the job(s) – the job type can be anything in the abstract and left open by the applicant) and use that information to create material (further training) for the technician/worker/etc., (who are humans). This is a fundamental economic practice is most industries and is clearly organizing human activities.  All the dependent claims the use generic and general-purpose components/computers/etc., and their use is just post-solution/extra-solution activities.
For the dependent claims, the judicial exception is not integrated into a practical application for reasons also stated above and because the claims and specification recite generic components (“system,” “processor/processing,” “network,” “database,” “computer,” “graphical user interface (GUI)” “storage medium”, etc.,) which are recited at a high level of generality, i.e., as generic server/network, processors, and graphical displays (GUIs) performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “system,” “processors,” “network,” “database,” “computer,” “graphical user interface (GUI)” “storage medium”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, figs., 1-2 [generic computing device(s) and generic data warehouse(s)] and ¶¶ 0015 [general purpose computer/databases and general-purpose/generic computing components/devices – notes that labeling/naming the devices and components do not cause specificity and names themselves are not patentable subject matter]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Id. at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin et al., (US 2003/0101091) in view of Gupta et al., (US 2019/0102741).
As per claim 1, Levin discloses a technician system, comprising:
a computing device including an interface (note this is new matter and rejected under §112; also see throughout the reference the interaction with the computer/computing device is shown, for example see ¶¶ 0119, 0132-0137 [shows worker/employee/(technician on para. 0120) interacting to perform job functions], 0153 [employees report on progress on objectives (job) using interface on the computing device], see also ¶¶ 0011); 
a job skills knowledge database that stores skills data associated with the technician's skills and the technician's competency levels for each of the technician's skills, and also stores job data related to requirements for performing a job (¶¶ 0008 [database…storing information…employee skills…projects…skill requirements], 0026 [ability to match competencies and objectives and provide assessments in an on-line web-based, database, and/or network environment…ability for performance assessment in an on-line web-based, database, and/or network environment], 0048-0049 [performance appraisal…competency assessment…appraisal…database of appraisals…maintaining a record of performance and accomplishments against objectives that carries forward into the appraisal process and database], 0119 [database of traits, skills, etc.,…competency…database of various traits and skills], 0139 [track competency development function], 0143 [track competency development function], 0149-0151, 0156 [competency page is displayed (data from database)]); and
an intelligent application communicatively connected to the computing device and the job skills knowledge database, the intelligent application (figs. 1a-b [overall picture of the system that is communicatively connected], 4-38 [shows application use through user interfaces and the related paragraphs of these figures also show the full connection of software and hardware working together and communicating through the connected network]) configured to:
retrieve skills data associated with the technician from the job skills knowledge database; analyze, using an analytics engine, the retrieved data to generate information about the job; and send the generated information to the computing device about the job, wherein the information is presented on the computing device (figs. 8-37 [show information (the ones listed in the claims) displayed on computing device – see also related paragraphs]; ¶¶ 0008-0011 [database…storing information…skills…projects…skill requirements…database include…proficiency levels; the paragraphs show that the data of employees/workers/etc., us stored and also the projects and the projects’ skill requirements are also stored – the data can then be “retrieved” for comparison and analysis], also see 0003 [monitor performance…provide development assistance, training…improve their performance…staffing various projects (work)…monitor the performance…within an organization], 0011 [work requirements…tasks…workers…knowledge, skills, abilities…match the requirements of the job with skill level], 0020-0021 [improve performance…develop the employee…necessary development training…improvement…recommended training], 0024-0026 [performance assessment…tracking of employee…tracking and integration of employee behaviors, accomplishments, and training expectations…ability to evaluate or appraise an individual employee's contribution towards predetermined goals; the ability to match competencies and objectives and provide assessments in an on-line web-based, database, and/or network environment; and the ability to evaluate individuals relative to other similarly situated individuals within an organization], 0035-0039 [performance assessment…training of employees…assessing the need for specific training for any particular employee…scheduling any particular employee or groups of employees for any specific training], 0043-0045, 0048-0055).
Although Levin discloses all of Applicant’s above limitations, Levin discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit some separately) embodiments and elements of Levin to show Applicant’s claimed concept as each of those embodiments are taught by Levin itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Levin itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems.
Although it is known for computing devices to encompass processor, memory, and an interface (and Levin does disclose devices with interfaces used by workers and users), Levin does not explicitly state technician computing device including a processor, memory, and an interface (new matter). Levin also does not explicitly state the term “analyzing/analyze” and the limitations of (mostly new matter rejected under §112): retrieve job data, for a scheduled job, which includes one or more required skills and associated competency levels needed to complete the scheduled job; analyze, utilizing an analytics engine, the retrieved skills data and job data to determine a relationship between the technician's competency levels for each of the technician's skills and those required for the scheduled job, wherein the scheduled job requires completion of a plurality of tasks beyond the technician's competency levels for each of the technician's skills; automatically generate, based on the analytics engine analysis, training data that is stored in the job skills knowledge database, wherein the training data includes presentation information designed to improve the-2-7185480.1Applicant: Society of Cable Telecommunications Engineers, Inc Application No.: 16/283,749technician's competency levels for each of the technician's skills in order to successfully complete the plurality of tasks that are required to complete the scheduled job; and send the training data to the computing device to be presented as presentation information on the computing device via an aspect of the interface to facilitate the successful completion the scheduled job.
Gupta discloses the term “analyzing/analyze” (¶¶ 0003, 0019-0021, 0023 [analyzing proficiency gaps]); technician computing device including a processor, memory, and an interface (fig. 3 [device for display] ¶¶ 0071-0074, 0078, 0107-0109); retrieve job data, for a scheduled job, which includes one or more required skills and associated competency levels needed to complete the scheduled job; analyze, utilizing an analytics engine, the retrieved skills data and job data to determine a relationship between the technician's competency levels for each of the technician's skills and those required for the scheduled job, wherein the scheduled job requires completion of a plurality of tasks beyond the technician's competency levels for each of the technician's skills (¶¶ 0020 [understanding existing gaps…ensure completion of upcoming projects (scheduled job)…multiple-level model for each proficiency…forecast/predict…gaps in proficiencies of workers], 0005 [employee competence or values…generated…proficiencies most valuable to the enterprise may be determined using a catalog of proficiencies to cluster the proficiencies into proficiency clusters for each job or job category…values of the proficiencies in each cluster may be scored and/or weighted to generate values for proficiencies that are associated with specific jobs or job categories…employees… analyzed using the proficiency clusters and scores to generate a score for the employee or candidate…scores for employees may be used to identify gaps that may be remedied with…retraining (to improve or bring to level proficiency/competency)…[r]ecommendations…remedy deficiencies], 0023 [analyzing proficiencies gap], 0027 [Modelling subsystem 125 may generate, using data from data sources 105, multi-level models for each proficiency…[o]nce the proficiencies are identified, a weighted graph of related skills based on term frequencies and inverse document frequencies may be generated…proficiencies needed to meet the goals and complete the projects within the timelines may be identified…multi-level model for each proficiency may be generated…analysis to determine requirements for proficiencies at different levels of competence… current known availability may be weighted by competence based on performance reviews of employees having the proficiency…obtain an accurate prediction of proficiency gaps…retraining as needed], 0028 [multi-level models…graphical model…has weights in the edges of the graph that may themselves be time-varying…the relationships between different proficiencies…multi-dimensional temporal model may define the relationship between proficiencies, projects, and employees, with temporal and causal relationships…a given project…proficiency is missing or lacking], 0035-0037 [identifying proficiencies needed…gap identification subsystem…forecast gaps in proficiencies due to…training…analyze existing employee…identify retraining], 0040-0041, 0047 [employee using a plurality of proficiency clusters and associated labels and the proficiency is extracted; the employee is then scored using proficiency clusters; score is used to identify training for the employee], 0049, 0053 [identify proficiency gaps for the enterprise in various situations]); automatically generate, based on the analytics engine analysis, training data that is stored in the job skills knowledge database, wherein the training data includes presentation information designed to improve the-2-7185480.1Applicant: Society of Cable Telecommunications Engineers, Inc Application No.: 16/283,749technician's competency levels for each of the technician's skills in order to successfully complete the plurality of tasks that are required to complete the scheduled job (Abstract [retraining]; ¶¶ 0020, 0038 [recommendation subsystem…use identified gaps…generate recommendations for remedying the identified gaps…retraining…employee to reskill…presented to user as recommendations that include the impact of each and explanations of the actions to implement (cues)…  retrain/cross-train/reskill…recommendations are provided in user interfaces], 0047 [employee using a plurality of proficiency clusters and associated labels and the proficiency is extracted; the employee is then scored using proficiency clusters; score is used to identify training for the employee], 0053-0054 [provide recommendations for the gaps identified…recommendations are generated…provided to a user device]); and send the training data to the computing device to be presented as presentation information on the computing device via an aspect of the interface to facilitate the successful completion the scheduled job (¶¶ 0020 [understanding gaps…successful completion of upcoming projects], 0038-0041 [recommendations are provided in user interfaces…notification… notifications may appear to the user on their graphical user interface], 0042 [presenting on a GUI…GUI for the user to see the gap forecasts and recommendations… act on the forecasts and recommendations], 0054 [provide recommendations for the gaps identified…recommendations are generated…provided to a user device…interface], 0056 [gaps may be identified as described above, and the user interface 400 may be used by users to proactively see and remedy the gaps]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method/etc., of Levin the term “analyzing/analyze”; technician computing device including a processor, memory, and an interface; retrieve job data, for a scheduled job, which includes one or more required skills and associated competency levels needed to complete the scheduled job; analyze, utilizing an analytics engine, the retrieved skills data and job data to determine a relationship between the technician's competency levels for each of the technician's skills and those required for the scheduled job, wherein the scheduled job requires completion of a plurality of tasks beyond the technician's competency levels for each of the technician's skills; automatically generate, based on the analytics engine analysis, training data that is stored in the job skills knowledge database, wherein the training data includes presentation information designed to improve the-2-7185480.1Applicant: Society of Cable Telecommunications Engineers, Inc Application No.: 16/283,749technician's competency levels for each of the technician's skills in order to successfully complete the plurality of tasks that are required to complete the scheduled job; and send the training data to the computing device to be presented as presentation information on the computing device via an aspect of the interface to facilitate the successful completion the scheduled job as taught by analogous art Gupta in order to help inform of steps needed to be taken to take care of gaps in proficiencies (competencies) of the workforce for upcoming project/scheduled job so that the work can be performed proficiently and timely completed since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claim 2, Levin discloses the system for work force management and training of claim 1, wherein the job skills knowledge database is dynamically updated with feedback based on successful or unsuccessful completion of the job, wherein the updates comprise information including transcripts, certifications, and proficiencies (figs. 30-33 [feedback report]; Abstract [modify records…perform various human resources functions, including, but not limited to, competency assessment, 360 feedback, multi-rater assessments, objectives tracking, performance appraisals, and training registration and tracking]; ¶¶ 0123 [discusses the system having feedback means and the means to make modifications], 0132-0135 [description of a dynamic database and that the concept of the reference is “implemented through a computer database structure” and objectives and accomplishments function 140, developmental feedback function 150, performance appraisal function; with reporting and saving on the database], 0138-0140 [accomplishments functions (how successful), list feedback in progress function (in progress work/tasks), list completed feedback function (completed tasks/work/etc) – while tracking competency (how successful) and then initiate feedback; assessments are made and the assessments are saved (database is updated)], also see 0003-0008 [monitor performance…provide development assistance, training…improve their performance…staffing various projects (work)…monitor the performance…within an organization], 0011 [work requirements…tasks…workers…knowledge, skills, abilities…match the requirements of the job with skill level], 0020-0021 [improve performance…develop the employee…necessary development training…improvement…recommended training], 0024-0026 [performance assessment…tracking of employee…tracking and integration of employee behaviors, accomplishments, and training expectations…ability to evaluate or appraise an individual employee's contribution towards predetermined goals; the ability to match competencies and objectives and provide assessments in an on-line web-based, database, and/or network environment; and the ability to evaluate individuals relative to other similarly situated individuals within an organization], 0035-0039 [performance assessment…training of employees…assessing the need for specific training for any particular employee…scheduling any particular employee or groups of employees for any specific training], 0043-0045, 0048-0050 [establishing task milestones…establishing and tracking a training plan for an employee in an online performance management system comprising the steps of: recommending training and development activities based on assessments and/or roles; scheduling employees for training; creating a transcript of employee training attendance, accomplishments or certifications over time; maintaining a record of employee training], 0145-0150).
As per claim 3, Levin discloses the system for work force management and training of claim 2, wherein the intelligent application is further configured to track aggregate performance measures for corporations, businesses, departments, organizations, associations, societies, unions, and individuals’ transcripts (see citations in claims 1-2 above that also incorporate elements of the limitation in the this claim; ¶¶ 0003-0008 [monitor performance…provide development assistance, training…improve their performance…staffing various projects (work)…monitor the performance…within an organization], 0011 [work requirements…tasks…workers…knowledge, skills, abilities…match the requirements of the job with skill level], 0020-0021 [improve performance…develop the employee…necessary development training…improvement…recommended training], 0024-0026 [performance assessment…tracking of employee…tracking and integration of employee behaviors, accomplishments, and training expectations…ability to evaluate or appraise an individual employee's contribution towards predetermined goals; the ability to match competencies and objectives and provide assessments in an on-line web-based, database, and/or network environment; and the ability to evaluate individuals relative to other similarly situated individuals within an organization], 0035-0039 [performance assessment…training of employees…assessing the need for specific training for any particular employee…scheduling any particular employee or groups of employees for any specific training], 0043-0045, 0048-0050 [establishing task milestones…establishing and tracking a training plan for an employee in an online performance management system comprising the steps of: recommending training and development activities based on assessments and/or roles; scheduling employees for training; creating a transcript of employee training attendance, accomplishments or certifications over time; maintaining a record of employee training], 0145-0150).
As per claim 4, Levin discloses the system for work force management and training of claim 1 wherein the generated information further includes: cues, including facts, remedial development material, and operational practices, wherein the cues relate to areas of unfamiliarity (competency analysis) to the technician as determined by the intelligent application, as well as areas where deficient performance of the technician was demonstrated (¶¶ 0020-0021 [improve performance…develop the employee…necessary development training…improvement…recommended training], 0024-0026 [performance assessment…tracking of employee…tracking and integration of employee behaviors, accomplishments, and training expectations…ability to evaluate or appraise an individual employee's contribution towards predetermined goals; the ability to match competencies and objectives and provide assessments in an on-line web-based, database, and/or network environment; and the ability to evaluate individuals relative to other similarly situated individuals within an organization], 0025 [based on competencies – where level of competencies is technicians/employees/workers “familiarity”  (how familiar); note that Applicant leaves the means of “familiarity” very broad and open in the specification], 0043-0045, 0048-0050 [establishing task milestones…establishing and tracking a training plan for an employee in an online performance management system comprising the steps of: recommending training and development activities based on assessments (these are tests/simulated trainings – “during training”) and/or roles; scheduling employees for training; creating a transcript of employee training attendance, accomplishments or certifications over time; maintaining a record of employee training], 0145-0150); see also paras. 0003-0008 [monitor performance…provide development assistance, training…improve their performance…staffing various projects (work)…monitor the performance…within an organization], 0011 [work requirements…tasks…workers…knowledge, skills, abilities…match the requirements of the job with skill level], , 0035-0039 [performance assessment…training of employees…assessing the need for specific training for any particular employee…scheduling any particular employee or groups of employees for any specific training]),
during training, wherein deficient performance of the technician was demonstrated either during training or during previous jobs by the technician (Abstract [competency assessment]; ¶¶ 0048-0050 [establishing task milestones…establishing and tracking a training plan for an employee in an online performance management system comprising the steps of: recommending training and development activities based on assessments and/or roles; scheduling employees for training; creating a transcript of employee training attendance, accomplishments or certifications over time; maintaining a record of employee training] 0048-0050 [establishing task milestones…establishing and tracking a training plan for an employee in an online performance management system comprising the steps of: recommending training and development activities based on assessments (these are tests/simulated trainings – “during training”) and/or roles; scheduling employees for training; creating a transcript of employee training attendance, accomplishments or certifications over time; maintaining a record of employee training]; see also ¶¶ 0003 [monitor performance on an ongoing basis (through multiple projects – previous performance on a previous job)]).


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the prior art is as follows:
Ganesan (US 8,548,838): Discusses optimizing a workforce where the steps include (A) querying a pool of workers to determine a first set of workers qualified to perform a particular task at a particular time, (B) querying the pool of workers to determine a second set of workers that are present to work at the particular time, (C) querying the pool of workers to determine a third set of workers that have not already been assigned a task at the particular time and (D) determining a fourth set of workers to perform the task at the particular time by selecting workers belonging to each of the first set, the second set, and the third set.
Weyl et al., (US 2009/0204470): Provides an online work management system for job owners and workers.  The job owners provide a job description that defines task.  The job description may be processed to generate task descriptions that may be published for workers' application.  The task descriptions specify the qualification or restrictions for workers to have the task assigned. Weyl also provides for searching the tasks or workers, monitoring the progress of job, managing payment to workers, and training and testing the workers.
Beams et al., (2002/0138590): Discloses a goal based learning system utilizing a rule based expert training system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683